Exhibit 10.46#
PREMIER EXHIBITIONS, INC.
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AWARD AGREEMENT
(2009 Equity Incentive Plan)
Premier Exhibitions, Inc. (the “Company”), pursuant to its 2009 Equity Incentive
Plan (the “Plan”), hereby grants to the non-employee director listed below (the
“Participant”), the number of units (the “Units”) set forth below (the “Award”).
The Award is subject to the terms and conditions of this Restricted Stock Unit
Award Agreement (this “Agreement”) and the Plan, which is attached hereto as
Exhibit A and incorporated herein by reference. Any capitalized term used but
not otherwise defined herein shall have the meaning ascribed to such term in the
Plan.

         
 
  Participant:   [                    ]
 
       
 
  Number of Units awarded:   [                    ]
 
       
 
  Date of grant:   January 1, 2010

Period of Restriction: The Period of Restriction shall end on January 1, 2011,
or such earlier date as provided in the Plan (the “Vesting Date”), provided that
the Participant continuously serves on the Board from the date of grant until
the Vesting Date. Notwithstanding the above, the Units shall immediately vest on
a pro-rata basis (proportionally to the number of days that the Participant
served on the Company’s Board during the 2010 calendar year) upon the
Participant’s resignation or other termination from the Board prior to the
Vesting Date. Any Units that do not vest shall be forfeited.
Payment: Once vested, the Units shall be paid to the Participant, in the form of
one Share per vested Unit, within 20 days after becoming vested.
By signing below, the Participant acknowledges that he shall bear the risk of
loss with respect to the Shares underlying the Units. The Participant further
acknowledges receipt of, and understands and agrees to the terms and conditions
of, this Agreement and the Plan. As of the date of grant of the Units, the
Participant accepts this Award and acknowledges that this Agreement and the Plan
set forth the entire understanding between the Participant and the Company
regarding the Award and supersede all prior oral and written agreements relating
thereto. This Agreement can be executed in two counterparts, each of which shall
be deemed an original, but both of which together shall constitute one and the
same document.

                  PREMIER EXHIBITIONS, INC.   Participant:
[                    ]                       By:                    
 
            Name:                    
 
            Title:       Date:            
 
     
 
   

 

